George Danson or his lawfull Attourny plaint. conta Henry Eliot Defend* in an action of the case for entertaining fostering and detaining an Indian Squaw called Sarah who is Servant to sd Danson, from the Service of her sd Master; which is contrary to Law and greatly to the damage of the plaint, as shalbee made appear with all other due damages: . . . The Iury . . . found for the plaint, that sd Eliot return the Indian Squaw in controversy (mortality excepted) and deliver her to sd Danson within twenty dayes next comming and also pay sd Danson Forty three Shillings money damage and costs of Court, sd Danson defalking Five and twenty Shillings money to sd Eliot. Or that sd Eliot pay Fifteen pounds money to sd Danson and costs of Court. The Defend* appealed from this Iudgem* unto the next Court of Assistants and put in Security for prosecution thereof to effect.
[ Among the numerous depositions and other documents on this case, in S. F. 1919.1-19, the following make a fairly connected story:
S. F. 1919.16
Boston January, the: 11th 1678.
J George Danson do impower Henry Ellyat of or about Stoningtown to take up my Indian Squaw, Sarah Dijuponyou who hath been wanting about 10. weekes or thereabouts this being the second time that the sd Indian Squaw hath *1087run away from her sd mr George Danson — and this my note shalbee yor sufficient warrant As witness my hand the day and year first abovewritten, her wearing Clothes was one red pettieoate with Sleaves and another striped Coate woolen and cotten and a striped gown a pair of blew Stoekins and one pair of black Shoes and two dowlis Shifts and a blanket that Shee stole of the bed when Shee went awa^'
George Danson
Shee is the same Squaw that both I and my wife discharged Iohn Wardner of enterteaing because hee knew Shee was a runaway.
Wm Gilbert who wrote ye order from Danson to Elyot denyed the above to bee his hand in Court. Novr 6. 1679.
attests J. Addington Cler
S. F. 1919.21
The Deposition of Adam Dunkin aged. 20: yeares or thereabout and Iudah Nubey aged .17. yeares or thereabout testifieth and Saith.
That about Four or five months’ since came one Elliot of Stoningtown to our master George Dansons house, and our Master told him hee heard his Squaw was at Warwick and asked him if hee would undertake to fetch her home, hee said hee would So our master agreed with him for twenty five Shillings, our mistress being by told sd Elliot Shee feared hee would when hee had taken her keepe her at his own worlce it being then about planting time, hee told our Mistriss hee would not for hee did not plant, our mistriss told him hee must not keepe her above a weeke after hee had taken her, but hee would not undertake to bring her down under a Fortnight after hee had taken her to which at last they agreed; Jn a little time after said Elliot came again and said hee had found the Squaw but hee could not bring her down for so little as twenty five Shillings our mistress asked him what hee would have more, to which wee remember not well his answer, but our mistriss gave him three Shillings in his hand and told him hee should have that more with which hee seemed contented and promised to bring her: Further sd Elliot told our master that the Squaw was unwilling to go with him. Saying hee would steale her from her master Danson and said Shee was going home to him again and Eliot said hee dragged her after his horse to make her go and was forced to use her so that Shee kep’t her bed some daies till at last hee beat her with a whalebone till Shee bled before hee could make her worke for him Sworn in Court .6° Novr 1679. by both witnesses
Attests J: Addington Cler.
S. F. 1919.14
Boston .the. 28ti August .1679.
I underwritten do hereby promiss and oblige my Selfe to deliver to George Danson or his Order an Indian Squaw named Sarah, belonging to the sd Geo: Danson and now in my possession at demand. Witness my hand.
Henry O Elliott his marke
Witness.
Nath: Colson
Daniel Mascroft.
Owned in Court per Henry Elliot. Novemb” 6.1679. attestd per Jsa Addington Cler
*1088S. F. 1919.17
Stoningtown. September the first. 1679 @
Honord and Loving Freind.
After kinde Salutations to yor Selfe and your good wife, I thought good to write unto You that you might understand the true reason why this man which you either sent or at least Saith yow sent him which if you did I admire you should send a man so far on so slight an errand, not so much as to impower him to give me a discharge nor to write on the backside of that paper wcl1 hee brought that you did desire me to deliver the Squaw to the bearer thereof, which is the true reason of my not delivering of her, for at the first comming of the man I told him, not makeing any question of the truth of what hee said, that according to my word and ingagement there was the Squaw as Shee was in my house standing by this man my wife onely being present, but soon after Shee went out and I said to this man you had best go out after her for fear Shee should give you the Slip, and hee went out and talked with her awhile and comming again Shee tooke the opportunity and went away and the man seeing her gone said nothing but went away also, and I tooke my horse and followed him and asked him where his order was and desired to see it and hee told me I should not, I told him I had delivered her to him, hee denyed it and I could not prove it, which put me to a Stand what to do fearing that the Squaw was gone, but when I came home Shee was come and I sent him word and hee came and I profered him once more to deliver her if hee would shew me any order from yor Selfe or give me a discharge, but hee had no Order and he would give me no discharge, therefore I thought if I should delivered this Squaw and hee should have lost her I might have been called to an Account and been made to have paid for her, having nothing to Secure my Selfe.
So in haste I Rest yor Loving Freind
Henry Elliott
Ownd in Court .6° Novr 1679. per Henry Eliott Attests Jsa Addington Cler. Vera Copia Attest1, Jsa Addington Cler
S. F. 1919.18
John Marsh aged about .32. yeares testifieth & Saith that in the latter end of august or in the begining of September instant J was hired by George Danson to go with Henry Eliot to fetch an Jndian Squaw that then was in the possession of sd Eliot (called Sarah) and J then tooke my journy with sd Eliot, who in the way discourseing together told me hee knew my buisness and asked me if J had ye note about me that hee gave to George Danson about ye Squaw, and J told him yes, and J shewed him the note at his house and his wife was there & hee owned his hand or marke & the witnesses, but hee did not deliver me the Squaw, but left her to her liberty telling her if Shee would go to Boston Shee might, but if Shee would not Shee might Stay for hee would not force her; but soon afteftom] refused to deliver her upon that note Signed with his owne marke, So J returned without her, & had Forty Shillings mony for that Journy which sd Eliot knew of.
Taken upon Oath the 10tlx of. 7mo 1679.
Before me Anthony Stoddard Commissr
*1089S. F. 1919.20
The testimony of Tho: Huit of Stoningtown aged twenty yeares or thereabout do testifie and Say that upon a time hee going to Steven Richardsons, did overtake a man woh did say that hee had an order of mr Donson to receive an Jndian Squaw of Henery Eliot, and the man said hee had been at Henry Eliots to demand the Squaw, and hee said that Henry Eliot did say unto him here is the Squaw take her, and farther Saith that the man said that while hee was talking with some body the Squaw ran away and farther saith not.
The testimony of Thomas Bell of Stoningtown aged thirty three yeares or thereabout do testify and Say that hee was in Henry Eliotts house and did heare say that mr Danson had sent a man for the Squaw that is said to bee mr Dansonfs] and going out of the house did see the man (which did pretend hee had an order to receive the Squaw) and the Squaw alone together behinde the house, and soon after the man came into the house and went out again and went in again and said that the Squaw was ran away & farther Saith not.
Thomas Bell and Thomas Hewit appeared & made Oath to the abovewritten.
Before me Samuel Mason Com“*
Stoningtown April ye 27*11 1680.
Copia Vera attest* Jsa Addington Cler.
But Bell had previously given testimony quite different in selection of incidents and in implication:
S. F. 1919.28
The Deposition of Thomas Bell aged thirty three yeares or thereabout, who Saith that sometime this last Summer being at the house of Henry Eliot there came thither a man who pretended himselfe to bee sent by George Danson for an Indian woman; but I did not see any order hee had for her; but I heard the sd man Say that hee had no order under Dansons hand for the the woman: And further I do testify upon my certain knowledge that I heard Henry Ellitt tender the aforesd man to deliver the Indian woman unto him provided hee would give him Security under his hand to secure the sd Eliot from damage in case the Indian Squaw should make her escape from him, the which the sd man utterly refused to do, the which was the last of the discourse which I heard between Henry Ellit and the man before they parted and further Saith not.
This Testimony was taken before me. Octob* 1:1679. Jn Stonington..
Samuel Mason Comm*
Elliot’s Reasons of Appeal (S. F. 1919.10):
My Reasons are Viz* —
1: Because J did not entertaine the Squaw Contrary to Law. J had Georg Dansons ord* & aprobation for ye entertaineing of hir as by the testimony of Adam Dunkin and Juda Nubys which proues J was to bring hir downe Now how Could J bring hir downe exept J first Receiued & entertained her Soe y* my enter-taineing hir was per his Consent & theirfore not Contrary to law, The first tearme in the Attachm* J hope is Answered & proued Voyde
2 Reason is because the Second tearme in the Attachment is Not true J did not Forster the Said Squaw Their is not any one of the Testimonys Say J did or any thing to that purpose
*10903 J did not deteine the Squaw Contrary to Law — Neither did J deteine hir at all from him or his order — J might Legally keepe hir Nay J humbly Conceiue must keepe hir vntill Georg Danson or his ordr demaund hir, J am very Confident that Jt will apeare to this honoured Court & Jury that Neither Georg or his order euer demanded the Squaw — Jf Soe then J was not in any fault in keeping hir — till Demanded, Jf it bee pleaded Shee was demanded by John Marsh at ye Apel-lants House J Acknowledg it, but deny that hee was Dansons ordr Jts true hee brought my Noate with him but noe ordr either Jndorsed Ypon the noate or otherwise Soe that Jf J had deliurd to Jn° Marsh J had neither deliuered hir to Georg Danson nor his ordr and soe had broken my promise & obligation in my Noate, yet as apeares per Testimonies J did not detaine the Squaw but left hir to hir liberty to to goe or Stay And moreouer ofered Marsh to deliuer hir Jf hee would giue mee Security to defend mee from Danson in Case the Jndian Squaw should Make hir Escape & what more J Should doe J know not
Jf it bee pleaded The deliuery vp of my noate to mee would haue Suficiently discharged mee J Answer J humbly Conceiue Not Jf J owe 100£ per A Bill to A: B: or his Asignes. A. B. Drops this Bill & C: D takes it vp Comes to mee & demands this 100£ Jf J pay it am J discharged by haueing the Bill vp — And may not A: B: Reeour of mee because J haue not paid either to him or his Asignes — Jf hee Canot then whosoeuer finds A Bill of Another mans is his Assigne theirby & the money due to him mearly by finding the Bill & what euill Consequence this would bee of J Leaue to this honoured Court & Jury to Considr J hope it apeares that John Marsh his demand was neither the demand of Georg Danson nor his order Theirfore J haue not detained hir Jlegally as is ye matter of Complaint in the Attachment —
But Jf it bee further alledged this Squaw was demanded by Georg Danson per the Attachment being Serued J Answer The Attachment was Serued in Boston, which was not the place of deliuery, The demand must bee made at the place of deliuery or else J humbly Conceiue it is noe demand — Now Stonington was the place of Deliuery as apeares. . . .
S. P. 1919.11
George Danson his Answers to Henry Eliot his Reasons of Appeale from the judgment of the County Court held in Boston by Adjumm* from ye 20th of Octobr to the forth of Novemb11679 Giuen in by his Atturneys (viz) Mr Anthoney Checkley & Mr Nathaniell Oliver —
My Answers to the Plaintifes interrogations which are two in [the] prologue (or rather preamble) are as followeth (viz) —
1 in modest & humble termes I denye their Critticall & Sophisticall assertion, for although Adam Dunkin & Judah Nubye, their testimonys doe imploye an order for Eliots entertaineing the Squaw sarah; yet it alsoe proues a limeted time; which was one weeke at first; & vpon ye grant of a fortnight, there was an absolute agrément, the non performance of which is a breach of bargaine or Covenant: there fore elegall on Sd Elliots part.
2 it is not reason to Say that hee did not foster the person of the Squaw that hee hath maintained & nurished by the Space of about fower monthes, which Mr Elliot: did, and is proved by dunkin & Nueby their testimoneys with his owne promise or obligation] vnder his Marke dated Boston ye: 28th August: 1679 but hee hath now detained her about eleuen monthes
*10913 it is inconsistant as well as incongruous with Mr Elliots whole case as him-selfe by his Attumeys haue Stated the Matter in this Appeal to Say that hee did not detaine the Squaw contrary to Law: for these reasons —
1: hee tooke her yp as Shee was Mr Dansons Servant
2: hee brooke his agrément in keeping her aboue a fortnight
3: hee forced her against her owne will for shee said shee was goeing home to her master Danson againe
4: hee beate her extreamely to make her'worke for him Selfe 1
5 hee ownes it in his owne fashionable Letter which makes his detain[ing] of her elegall — for hee breakes all manner of order in it
Againe hee continues his dicourse vpon the frivolous plea of a lost: Bill my answer is that the Finder of it; had it in his power: to cleare the drawer of it (Soe that ye Law could not helpe the true Creditor to ye vallue of it) if the finder had but burnt the bill
Nextly here comes in 4 fantacies which call for 4 Answers that are breefe to avoyde prolixity; not dobting but the respeetife Jury will compare them with the Conceited assartions
1: Danson hyred Jn° Marsh to inspect and assist Elliot in his aetion[s] about the returneing of the Squaw, if possible to make Elliot hone[st] and had also deliuered to Elliot an Jrion Jingin made almoste like (pothookes) with a Rivett soe that it would come about her Necke, and a padloeke to keep it fast there but Elliot made noe vse of it: as is known to vs though hee might esily haue comanded her if that had ben put on
2: the three shilings adistionall money payed by Dansons wife make plaine the confirmation of the bargaine or that hee was to returne the Squall or bring downe Squaw to Boston, test Dunkin & Nubye
3: the former judgment in my conceite was 43s damage, because Eliot made Dason soe great a Looser by Sd Elliots deceitfull actings as is found by John Marsh, Mr Richenson & the vndenyed Pothooks &ctr
4 because the place of deliuery was Boston there fore ’tis beleved and knowne the jury gaue wisely & advisedly 20: dayes for the performafnce] of it, for there was noe new Agrément, but by prudence a Note obtain[ed] from Elliot to bee helpfull to strengthen what was alredy agreed on —
his 1: 2: 3: totaligies are answered before
4ly I admire this pece of aprehensiue & conceited fantasie aboue all the rest of the Appealants Witts that hee or they should now stammer and hackle about 151 or the or the returne of the Squaw when they might hau choose whether they liked best, and to this daye the now defendant desires his Squaw to bee returned vndamnified and his damages responded in reason rather then 301 the best money in New England, and it has ben said that Henry Elliot did Say if the jury had not aded 51 to y0 101 first agreed on hee would haue payed the money & Danson should neuer haue the Squaw — soe truste that this honoured Court & jury will See the extreme abuse & wronge in this Matter & giue just releife to him that prayes for your happines the Marke of
George Danson
Boston y° 1st March 16E G D
*1092S. F. 1919.13
Mr George Dansons damages to bee repaired by Henry Eliott.

£ s d

1. The Squaw Sarah to bee returned and delurd to her master with all convenient Speed or at least in some limited time or...... 30:00:00
2. That Eliot respond to Danson the hire of John Marsh who went to assist Eliot to bring down the Squaw............. 02:00:00
3. To return or pay for the lock & bolt.............. 00:05:00
4. To respond the costs of the first Court wth the damages allowed . . 03:09:00
5. That hee respond the charge at the Court of Assistants for sd Eliot did there unjustly trouble sd Danson ..............01:00:00
6. That sd Eliot pay for the time hee hath detained the Squaw in his Service about fourteen months ...............14:00:00
Vera Copia attest1 Jsa Addington Cler
The Court of Assistants (Records, i. 156) in 1679 reversed the former judgment and found for Elliot with 46s 2d costs. “Henry Elljot in open Court engaged that he would deliuer the Indian to George Danson or his order dead or aliue.” Nevertheless the case was reviewed at the April session, 1680, of the County Court, decided in the same way (copy of judgment in S. F. 1919.7), appealed by Elliot (Reasons in S. F. 1919.9), and again reversed by the Court of Assistants (Records, i. 167.]

 Marginal note opposite these four reasons: “Testes Adam Dunkin: and Judah Nuby.”